--------------------------------------------------------------------------------

Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
Convertible Promissory Notes and
Stock Purchase Warrants
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of the 14th day of June, 2010, by and between Save the World Air, Inc., a
Nevada corporation (the “Issuer”) and those individuals and entities who sign
and deliver an executed copy of this Agreement to the Issuer (each, a
“Purchaser” and collectively, the “Purchasers”), with reference to the
following:


RECITALS


A.           Purchasers desire to purchase from Issuer and Issuer desires to
sell to Purchaser certain of Issuer’s Convertible Promissory Notes, in the
aggregate face amount of at least $10,000 and up to $500,000 in the form of
Exhibit A attached hereto (individually, a “Note” and collectively, the “Notes”)
and Stock Purchase Warrants, each to purchase up to a certain number of shares
of the common stock (the “Common Stock”) of the Issuer equal to 100% of the
number of shares initially issuable on conversion of the Notes, in the form of
Exhibit B attached hereto (individually, the “Warrants” and collectively with
the Notes, the “Securities”).  The face amount of Convertible Promissory Notes
each Purchaser has committed to purchase, and the amount of the purchase price
thereof to be paid to the Issuer by the Purchaser (a “Commitment”) is listed on
the signature page such Purchaser executes and delivers to the Issuer.
 
B.           Issuer’s sale of the Securities to the Purchasers will be made in
reliance upon the provisions of Section 4(2) under the Securities Act of 1933,
as amended (the "Securities Act"), Rule 506 of Regulation D promulgated by the
Securities and Exchange Commission (the ”SEC”) thereunder, and other applicable
rules and regulations of the SEC and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to the transactions contemplated hereby.
 
C.           At any time when any amount of principal or interest of the Notes
shall be outstanding, such unpaid amounts shall be convertible into shares of
the Issuer’s, at the election of the Purchaser, into Common Stock at a price of
$0.25 per share (the “Conversion Price”).
 
D.           The Warrants shall be issued at the same time each Note is issued
to the Purchaser hereunder and shall be exercisable at $0.30 per share (the
“Exercise Price”), for such number of shares equal to 100% of result obtained by
dividing (i) the face amount of the Notes issued simultaneously with the Warrant
by (ii) the Conversion Price (the “Exercisable Amount”).
 
 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT


NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Issuer
hereby agree as follows:
 
1.           Purchase of the Notes and Warrants.  On the terms and subject to
the conditions set forth in this Agreement and in the Notes and Warrants, the
Purchasers shall purchase from the Issuer and the Issuer shall sell to the
Purchaser the Securities.
 
2.   Purchaser’s Representations, Warranties and Covenants. In order to induce
the Issuer to sell and issue the Securities to the Purchaser under one or more
exemptions from registration under the Securities Act, the Purchasers, severally
and not jointly, represent and warrant to the Issuer, and covenant with the
Issuer, that:
 
 (a)      (i) Such Purchaser has the requisite power and authority to enter into
and perform this Agreement, and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents"), and to purchase the
Securities in accordance with the terms hereof and thereof.
 
(ii) The execution and delivery of the Transaction Documents by the Purchaser
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by the Purchaser's organizational documents and no
further consent or authorization is required by the Purchaser.
 
(iii) The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.
 
(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(b)    The execution, delivery and performance of the Transaction Documents by
the Purchaser and the consummation by the Purchaser of the transactions
contemplated thereby will not conflict with or constitute a default under any
agreement or instrument to which the Purchaser is a party or by which the
Purchaser is bound.
 
(c)    The Purchaser is acquiring the Securities for investment for its own
account, and not with a view toward distribution thereof, and with no present
intention of dividing its interest with others or reselling or otherwise
transferring or disposing all or any portion of either the Notes or Warrants.
The undersigned has not offered or sold a participation in this purchase of
either the Notes or Warrants, and will not offer or sell any interest therein.
The Purchaser further acknowledges that the Purchaser does not have in mind any
sale of either the Notes or Warrants currently or after the passage of a fixed
or determinable period of time or upon the occurrence or non-occurrence of any
predetermined events or consequence; and that it has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for or which is likely to compel a disposition of either the Notes or
Warrants and is not aware of any circumstances presently in existence that are
likely in the future to prompt a disposition thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)    The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Issuer and not through any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over the
television or radio or presented in any seminar or any other general
solicitation or general advertisement.
 
(f)    The Purchaser acknowledges that the Issuer has given it access to all
information relating to the Issuer’s business that it has requested.  The
Purchaser has reviewed all materials relating to the Issuer's business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
to discuss the business, management and financial affairs of the Issuer with the
Issuer's management.   Specifically but not by way of limitation, the Purchaser
acknowledges the Issuer’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov and which filings the Purchaser
acknowledges reviewing or having had the opportunity of reviewing.
 
 (g)    The Purchaser acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for Securities which are not
transferable or freely tradable.  The undersigned hereby agrees to indemnify the
Issuer thereof and to hold each of such persons and entities, and the officers,
directors and employees thereof harmless against all liability, costs or
expenses (including reasonable attorneys’ fees) arising by reason of or in
connection with any misrepresentation or any breach of warranties of the
undersigned contained in this Agreement, or arising as a result of the sale or
distribution of the Securities or the Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, by the undersigned in violation of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other applicable law, either federal or state.  This subscription
and the representations and warranties contained herein shall be binding upon
the heirs, legal representatives, successors and assigns of the Purchaser.
 
(h)    The Purchaser is familiar with the definition of an "accredited investor"
as that term is defined in Rule 501(a) of Regulation D of the Securities Act and
represents and warrants to the Issuer that it is either (i) an accredited
investor at such time it was offered the Securities and on each date which it
converts any of the Notes or exercises any of the Warrants as so defined or (ii)
a “qualified institutional buyer” as defined in Rule 144A under the Securities
Act.  Such Purchaser is not required to be registered as a broker-dealer under
Section 15 of the Exchange act. If the Purchaser is not a resident of the United
States, the Purchaser is not a “U.S. person[s]” as that term is defined in
Rule 902 of Regulation S promulgated under the Securities Act of 1933, as
amended.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(i)    During the term of this Agreement and the other Transaction Documents,
the Purchaser will comply with the provisions of Section 9 of the Exchange Act,
and the rules and regulations promulgated thereunder, with respect to
transactions involving the Common Stock. Commencing on the date on which the
Purchaser received a term sheet from the Company or any representative or agent
of the Company (written or oral) setting forth the material terms of the
transactions contemplated hereunder until the date hereof and during the term of
this Agreement and the other Transaction Documents, the Purchaser agrees not to
sell the Issuer's Common Stock short or engage in any hedging transactions in
the Issuer’s Common Stock, either directly or indirectly, through its
affiliates, principals, agents or advisors.
 
(j)    The Purchaser is aware that the Notes and the Warrants, and the shares of
Common Stock issuable upon conversion of the Notes or exercise of the Warrants
may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of the Notes and thee Warrants, and the
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants other than pursuant to an effective registration statement or Rule 144,
to the Company or to an affiliate of the Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Securities under the Securities Act. Further, the Purchaser understands and
acknowledges that any certificates evidencing the Notes, the Warrants or the
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants will bear the legends in substantially the following form:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.
 
(k)    The Purchaser understands and acknowledges that following the purchase of
the Notes, the Warrants and any shares of Common Stock issuable upon conversion
of the Notes or exercise of the Warrants, each may only be disposed of pursuant
to either (i) an effective registration statement under the Securities Act or
(ii) an exemption from the registration requirements of the Securities Act.
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(l)    The Purchaser understands and acknowledges that the Issuer has neither
filed a registration statement with the SEC or any state authorities nor agreed
to do so, nor contemplates doing so in the future for the transactions
contemplated by this Agreement or the other Transaction Documents, and in the
absence of such a registration statement or exemption, the undersigned may have
to hold the Notes, the Warrants and any shares of Common Stock issuable upon
conversion of the Notes or exercise of the Warrants, indefinitely and may be
unable to liquidate any of them in case of an emergency.
 
(m)    The Purchaser is purchasing the Notes and Warrants, and will acquire any
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants, for its own account for investment purposes and not with a view
towards distribution and agrees to resell or otherwise dispose of any of the
Notes or the Warrants, or any shares of Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, in accordance with the registration
provisions of the Securities Act (or pursuant to an exemption from such
registration provisions).
 
(n)    The Purchaser is not and will not be required to be registered as a
"dealer" under the Exchange Act, either as a result of its execution and
performance of its obligations under this Agreement or otherwise.
 
(o)    The Purchaser understands and acknowledges that proceeds raised in
connection with this Agreement will be used by Issuer for general working
capital purposes, including without limitation, the payment of salaries and
professional fees.
 
(p)    The Purchaser understands that it is liable for its own tax liabilities
and has obtained no tax advice from the Issuer in connection with the purchase
of the Securities.
 
(q)    The Purchaser will not pay or receive any finder’s fee or commission in
respect of the consummation of the transactions contemplated by this Agreement.
 
 (r)    Purchaser hereby agrees and acknowledges that it has been informed of
the following:  (i) there are factors relating to the subsequent transfer of any
of the Securities or shares of Common Stock underlying the Notes and Warrants
that could make the resale of such Securities or shares of Common Stock
underlying the Notes and Warrants difficult; and (ii) there is no guarantee that
the Purchaser will realize any gain from the purchase of the Securities.  The
purchase of the Securities involves a high degree of risk and is subject to many
uncertainties.  These risks and uncertainties may adversely affect the Company’s
business, operating results and financial condition.  In such an event, the
trading price for the Common Stock could decline substantially and Purchaser
could lose all or part of its investment.
 
3.   Issuer’s Representations, Warranties and Covenants. The Issuer represents
and warrants to the Purchaser that:
 
(a)    The Issuer is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authorization to own its properties and to carry on its business as
now being conducted.
 
(b)           (i) The Issuer has the requisite corporate power and authority to
enter into and perform this Agreement, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
the Transaction Documents, and to issue the Notes and Warrants in accordance
with the terms hereof and thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(ii)    the execution and delivery of the Transaction Documents by the Issuer
and the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Notes and Warrants pursuant to this Agreement, have been duly and validly
authorized by the Issuer's Board of Directors and no further consent or
authorization is required by the Issuer, its Board of Directors, or its
shareholders.
 
(iii)   The Transaction Documents have been duly and validly executed and
delivered by the Issuer.
 
(iv)   The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(c)    The execution, delivery and performance of the Transaction Documents by
the Issuer and the consummation by the Issuer of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Issuer is a party or under any organizational documents
of the Purchaser.
 
4.           Closing and Deliverables.


(a)    Subject to the provisions of Section 4(b) below, provided that the Issuer
shall have received on or prior to July 31, 2010 copies of this Agreement
executed by each respective Purchaser and providing that the total Commitments
equal or exceed $10,000, there shall be a closing or closings (each, a
“Closing”) at which:


(i)    each Purchaser shall deliver to the Issuer (“Save The World Air, Inc.”)
immediately available funds, by check or by wire transfer (Bank wiring
instructions as set forth in Exhibit C) in an amount equal to the amount of such
Purchaser’s Commitment as set forth beside the name of such Purchaser on such
Purchaser’s signature page hereto; and


(ii)    the Issuer shall deliver to the Purchaser (x) a Note, in the face amount
equal to 110% of the Purchaser’s Commitment and (y) a Warrant to purchase the
Exercisable Amount of the Issuer’s Common Stock at the Exercise Price.


(b)    The Issuer may continue to accept Commitments from Purchasers and issue
and sell Securities to Purchasers at Closings on the terms and subject to the
conditions set forth in this Agreement until (i) the aggregate amount of the
Commitments equals $500,000 or (ii) on or before July 31, 2010, whichever shall
first occur.


5.           Miscellaneous.
 
(a)    Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.
 
(b)    This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature or signature transmitted by
e-mail shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.
 
(d)    If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
(e)    This Agreement and the Notes and Warrants represent the final agreement
between the Purchasers and the Issuer with respect to the terms and conditions
set forth herein, and, the terms of this Agreement and the Notes and Warrants
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  No provision of this Agreement and the Notes
and Warrants may be amended other than by an instrument in writing signed by the
Purchaser and the Issuer, and no provision hereof or thereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.
 
(f)    Any notices or other communications required or permitted to be given
under the terms of this Agreement must be in writing and will be deemed to have
been delivered (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
 
If to the Issuer:


Save the World Air, Inc.
735 State Street, Suite 500
Santa Barbara, CA 93101
Telephone: 805-845-3581
Facsimile: 805-845-4377
with a copy to:


Gartenberg Gelfand Wasson & Selden, LLP
801 Figueroa,
Suite 2170
Los Angeles, CA 90017
Telephone: (213) 542-2100
Facsimile: (213) 542-2101
Attn:  Edward Gelfand.

 
 
7

--------------------------------------------------------------------------------

 


If to a Purchaser:


to the address set forth on the Purchaser’s signature page hereto.
 
Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.
 
(g)    This Agreement may not be assigned by Purchaser.
 
(h)    This Agreement is intended for the benefit of the parties hereto and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i)     The representations and warranties of the Purchaser and the Issuer
contained herein shall survive each of the Closings and the termination of this
Agreement and the other Transaction Documents.
 
(j)     The Purchaser and the Issuer shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law or
the rules and regulations of the SEC.
 
(k)    Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.
 
(l)    The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.
 
(m)      The Purchaser and the Issuer each shall have all rights and remedies
set forth in this Agreement and all rights and remedies which such holders have
been granted at any time under any other agreement or contract and all of the
rights which the Purchaser has by law. Any person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any default or breach of any provision of this Agreement, including
the recovery of reasonable attorneys fees and costs, and to exercise all other
rights granted by law.
 
(n)      This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed wholly within such state.
 
 
[remainder of page intentionally left blank]
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Purchasers and the Issuer have executed this Agreement as
of the date first above written.


THE ISSUER


SAVE THE WORLD AIR, INC.




By:  /s/ Cecil Bond Kyte                             
        Cecil Bond Kyte
Its:  Chief Executive Officer




THE PURCHASER
 
 

_______________________________  ________________________  Name (signature) 
Amount of Commitment   (U.S. Dollars)     _______________________________  
Print Name            _______________________________    
________________________  Address Date 

 
 
_______________________________
Address


 
_______________________________
Phone Number


 
_______________________________
Fax Number


 
_______________________________
Social Security Number


 
_______________________________
E-mail Address
 
 
9

--------------------------------------------------------------------------------

 